Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first- inventor-to-file provisions of the AIA .
DETAILED CORRESPONDENCE
Priority
This application is a Continuation of US Application 16/338,678, which issued as US 11,206,861, which is a national stage of PCT/US2017/054988, filed 10/3/2017, claiming priority to U.S. Provisional Application Ser. No. 62/403,630, filed 10/3/2016.
Status
Claims 1-7 are pending and under examination.
Claim Objections 
Claim 4 is objected to because it concludes with two periods. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. §112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 2-4 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 is indefinite for two reasons. First, the reference to a table in the specification is inappropriate. Under MPEP 2173.05(s), incorporation by reference to a table in the specification is permitted only in exceptional circumstances where there is no practical way to define the invention in words. That is clearly not the case here. Second, claims 2-4 indefinite because selenium appears in the table only as “selenium Yeast.” As discussed in the 9/22/2020 Office action in the parent case, the composition of a metal-yeast preparation named “Chromium yeast” and “Molybdenum yeast” is highly variable.
Claims 3 and 4 are also rejected because it is not possible to determine the meaning of components EGCG and OPC.
Therefore, it is not possible to determine what is encompassed by these claims.
Claim Rejections - 35 USC § 102
Please note: In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§102 and 103 (or as subject to pre-AIA  35 U.S.C. §§102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraph of 35 U.S.C. §102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. §102(a)(1) as anticipated by Wang, H. et al., PLOS ONE 2013 vol 8, Issue 1, e52912. At page 1, col 2, last line – p. 2, col. 1, end of first full paragraph, Wang discloses the synergistic effect of fish oil and selenium upon cancer-induced immune suppression. A p. 4, col 2, last paragraph – p. 6, col 2, first paragraph, Wang discloses the improvement in animal models for cancer that result from administration of selenium plus fish oil.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. §103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wang 2013.
Under MPEP 2112 a rejection under 35 U.S.C. 102/103 is appropriate when the prior art product or process seems to be identical with the claimed product or process except that the prior art is silent as to an inherent characteristic.
The addition of flavorants to medicaments is routine and conventional in the therapeutic arts. Applicants have provided no showing that flavorants as recited have any effect on the effectiveness of the nutritional supplement. Therefore, treatment with a flavored supplement is deemed equivalent to treatment with just the supplement.
Claims 5 and 6 are rejected under 35 U.S.C. §103 as unpatentable over Wang 2013. It is presumed that by “radiotherapy” Applicants intend radiation therapy that is effective against the particular cancer that afflicts the patient in question. Under MPEP 2144.06, citing the Kerkhoven decision, it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for a particular purpose, in order to form a third composition to be used for the same purpose. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely-filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on grounds of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No.10,905,723. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims differ from the cited claims of ‘723 only in the initial wording of claim 1 in the two claims sets. Instant claim 1 recites “A method of reducing growth of a cancer stem cell,” whereas claim 1 of ‘723 recites “a method of treating a tumor.” Claims 1-3 of ‘723 encompass a method of treating a tumor comprising combining a radiotherapy protocol with a nutritional supplement comprising the components recited in instant claims.  Both claimed methods encompass providing the patient with a nutritional supplement which contains selenium and fish oil, plus a complex nutritional mixture which is the same in the two claim sets. Claims 2 and 3 of ‘723 track instant claims 5 and 6 in combining the supplement with “radiotherapy.”
Claims 1-4 are also rejected on grounds of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.10,905,725. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim 6 of ‘725 and instant claims 1-4 are directed to a treating cancer by administering a composition comprising the components of Table 1 of ‘725, including the flavorants Vanilla Masking Flavor, French Vanilla Flavor, Brown Sugar, and Honey.

	
	Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf, can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEIDI REESE/Primary Examiner 
Art Unit 1622